DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s amendment to the claims filed January 4, 2022 have been entered.  Claims 1 and 6 are currently amended.  Claims 4, 5, 7 and 9-20 have been canceled.  Claims 21-25 are new. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 23 recites “the electron beam irradiation”.  The recitation lacks antecedent basis in the claims.  Appropriate correction and clarification is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arthurs et al. (US 2005/0214557) which incorporate Pahlke (US 3,555,604) by reference into the disclosure.
Regarding claim 1, Arthurs et al. teach a process for making a shrink film (Abstract) comprising extruding an extrudable material through a die to form a molten tubular film (Figure 2 (12) (120); paragraphs [0046], [0047]), injecting the molten tubular film with air to form a film bubble (Figure 2 (120); paragraph [0047]; Pahlke: Figures 1 and 2 (16); col. 3, lines 25-47), and drawing the film bubble away from the die to form a shrink film (Figure 2; paragraphs [0046]-[0048]), wherein the drawing step includes a step of crosslinking the film bubble (paragraphs [0016], [0025], [0050]-[0054] – crosslinking the film with electromagnetic radiation), wherein the extrudable material comprises metallocene polyethylene (Abstract; paragraphs [0024], [0025],  [0029], [0030], [0070], Table 5, Table 7 and Table 8 - disclosing the use of polyethylene material as the extrudable material. When taken with paragraph [0092], which discloses replacing the utilized polyethylene, such as LLDPE (Linear low density polyethylene), with metallocene catalyzed linear low density polyethylene in order to facilitate producing thinner gauges, Arthurs teaches the extrudable material comprises metallocene polyethylene).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 3, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Arthurs et al. (US 2005/0214557) which incorporate Pahike (US 3,555,604) by reference into the disclosure, as applied to claim 1 above.
As to claim 2, Arthurs et al. teach the crosslinking step comprises electron beam irradiation with a dose that overlaps the claimed range (paragraphs [0052] and [0053]; about 2 to about 12 Mrad). Overlapping ranges are prima facie obvious (see MPEP 2144.05).
As to claim 3, Arthurs et al. teach the crosslinking step comprises electron beam irradiation at a potential that overlaps the claimed range (paragraphs [0052] and [0053]; about 150 kilovolts to about 6 megavolts). Overlapping ranges are prima facie obvious (see MPEP 2144.05).
As to claim 6, it is noted as an initial matter that Arthurs et al. teach and suggest multiple embodiments in their disclosure.  Arthurs et al. teach that the innermost layer can be generally polyethylenic (paragraph [0030]) and further teach that “polyethylenic” refers to HDPE, LDPE, LLDPE and VLDPE (paragraphs [0034]-[0041]). Furthermore, in paragraph [0030], the outer layers are polyethylenic and preferably contain LLDPE (paragraph [0041]).  Further still, Arthurs et al. teach metallocene LLDPE can be utilized (paragraph [0092]) to replace LLDPE.  As such, this teaching from Arthurs et al. is understood to teach and suggest metallocene LLDPE as part of the extrudable material (e.g.in the outer layer) and further suggest combinations of polyethylene materials including LLDPE, metallocene LLDPE, HDPE, LDPE, and/or VLDPE in, prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose in order to form a third composition to be used for the same purpose (see MPEP 2144.06 I).  As such, utilizing metallocene LLDPE with LDPE and/or HDPE in the extrudable material of Arthurs et al. is understood to be prima facie obvious.  
As to claim 8, Arthurs et al. teach the thickness may have a thickness that overlaps the claimed range (paragraphs [0025] and [0027]; claims 3 and 9).

Claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Arthurs et al. (US 2005/0214557) which incorporate Pahike (US 3,555,604) by reference into the disclosure.
Regarding claim 21, Arthurs et al. teach a process for making a shrink film (Abstract) comprising extruding an extrudable material through a die to form a molten tubular film (Figure 2 (12) (120); paragraphs [0046], [0047]), injecting the molten tubular film with air to form a film bubble (Figure 2 (120); paragraph [0047]; Pahlke: Figures 1 and 2 (16); col. 3, lines 25-47), and drawing the film bubble away from the die to form a shrink film (Figure 2; paragraphs [0046]-[0048]), wherein the drawing step includes a step of crosslinking the film bubble (paragraphs [0016], [0025], [0050]-[0054] – crosslinking the film with electromagnetic radiation). 
As to the materials utilized, Arthurs et al. teach the extrudable material comprises metallocene polyethylene (Abstract; paragraphs [0024], [0025], [0029], [0030], [0070], Table 5, Table 7 and Table 8 - disclosing the use of polyethylene material as the extrudable material. When taken with paragraph [0092], which discloses replacing the utilized polyethylene, such as LLDPE (Linear low density polyethylene), with metallocene catalyzed linear low density polyethylene in order to facilitate producing thinner gauges, Arthurs teaches the extrudable material comprises metallocene polyethylene).  Further, it is noted that Arthurs et al. teach and suggest multiple embodiments in their disclosure.  Arthurs et al. teach that the innermost layer can be generally polyethylenic (paragraph [0030]) and further teach that “polyethylenic” refers to prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose in order to form a third composition to be used for the same purpose (see MPEP 2144.06 I).  As such, utilizing metallocene LLDPE with LDPE and HDPE in the extrudable material of Arthurs et al. is understood to be prima facie obvious.  
As to claim 22, Arthurs et al. teach the crosslinking step comprises electron beam irradiation with a dose that overlaps the claimed range (paragraphs [0052] and [0053]; about 2 to about 12 Mrad). Overlapping ranges are prima facie obvious (see MPEP 2144.05).
As to claim 23, Arthurs et al. teach the crosslinking step comprises electron beam irradiation at a potential that overlaps the claimed range (paragraphs [0052] and [0053]; about 150 kilovolts to about 6 megavolts). Overlapping ranges are prima facie obvious (see MPEP 2144.05).
As to claim 24, Arthurs et al. teach the thickness may have a thickness that overlaps the claimed range (paragraphs [0025] and [0027]; claims 3 and 9).

Claims 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Takasugi (WO 2017/018479) in view of Arthurs et al. (US 2005/0214557) which incorporate Pahike (US 3,555,604) by reference into the disclosure. Note: US 2018/0215884 is utilized as the English language equivalent of WO 2017/018479 in this office action.
prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose in order to form a third composition to be used for the same purpose (see MPEP 2144.06 I).  
Additionally, Takasugi teaches crosslinking the film (Abstract; paragraphs [0010], [0060], [0102], [0105] and [0109]), but does not make it explicitly clear that the crosslinking takes place during the drawing step or explicitly demonstrate the drawing step.
However, Arthurs et al., disclose an analogous method of producing a shrink film (Abstract; Figures 2 (12) (120); paragraphs [0016], [0025], [0046], [0047] and [0050]-[0054]; Pahlke: Figures 1 and 2 (16); col. 3, lines 25-47) wherein the bubble is drawn away from the die and the crosslinking takes place during the drawing step (paragraphs [0016], [0025], [0050]-[0054]).
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Takasugi and Arthurs et al. and to have drawn the bubble away from the die and to have crosslinking the film bubble during the drawing step in the method of Takasugi, as suggested by Arthurs et al., for the purpose, of effectively crosslinking the film during the forming process. Takasugi teaches the film is to be crosslinked as part of the production process generally.  Arthurs et al. provide specific and analogous teaching demonstrating a suitable time and manner of crosslinking the material (e.g. on or after roller (124)).

As to claim 23, Takasugi discloses the electron beam potential overlaps the claimed range (paragraph [0106]).
As to claim 24, Takasugi discloses a thickness that encompasses/overlaps the claimed range (paragraphs [0054], [0100])
Regarding claim 25, Takasugi teaches a process for making a packaging shrink film (Abstract; paragraph [0060] and [0109]) comprising extruding an extrudable material through a die to form a molten tubular film (paragraph [0055]), injecting the molten tubular film with air to form a film bubble (paragraph [0055]), and intrinsically/implicitly drawing the film bubble away from the die to form a shrink film (paragraph [0055]). Takasugi teach that blends of polyethylene materials can be utilized in the process including LDPE, HDPE and metallocene polyethylene (paragraphs [0030], [0035], [0036], [0098] and [0099]) and do not disclose the use of ethylene vinyl acetate as part of the process.
Additionally, Takasugi teaches crosslinking the film (Abstract; paragraphs [0010], [0060], [0102], [0105] and [0109]), but does not make it explicitly clear that the crosslinking takes place during the drawing step or explicitly demonstrate the drawing step.
However, Arthurs et al., disclose an analogous method of producing a shrink film (Abstract; Figures 2 (12) (120); paragraphs [0016], [0025], [0046], [0047] and [0050]-[0054]; Pahlke: Figures 1 and 2 (16); col. 3, lines 25-47) wherein the bubble is drawn away from the die and the crosslinking takes place during the drawing step (paragraphs [0016], [0025], [0050]-[0054]).
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Takasugi and Arthurs et al. and to have drawn the bubble away from the die and to have crosslinking the film bubble during the drawing step in the method of Takasugi, as suggested by .

Response to Arguments
Applicant’s arguments filed January 4, 2022 have been fully considered.  As to claim 1, applicant argues that Arthurs does not teach the extrudable material comprises metallocene polyethylene.  This argument is not persuasive.  Arthurs teaches, for example, that the LLDPE generally disclosed for use throughout the specification may be replaced with metallocene catalyzed LLDPE (paragraph [0092]).  As such, Arthurs teaches the extrudable material comprises metallocene polyethylene. 
As to claims 6 and 21, applicant argues that Arthurs does not teach metallocene polyethylene.  For the reasons set forth above, this argument is not persuasive.  Arthurs teaches metallocene polyethylene (e.g. metallocene LLDPE) and further discloses the suitability of LDPE and HDPE in the process (paragraphs [0030] and [0034]-[0040]). It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose in order to form a third composition to be used for the same purpose (see MPEP 2144.06 I).  As such, utilizing metallocene LLDPE with LDPE and HDPE in the extrudable material of Arthurs et al. is understood to be prima facie obvious.  
Applicant’s other arguments have been considered, but are moot in view of the new ground of rejection necessitated by the amendment to the claims.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeff Wollschlager whose telephone number is (571)272-8937. The examiner can normally be reached M-F 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742